Original Mandamus.
This cause came on to be heard on petition for writ of mandamus, filed herein on March 17, 1976, and said petition having been duly considered, because it is the opinion of the Court that the petition should be granted, and the writ of mandamus issue, it is, therefore, adjudged, ordered and decreed that the respondents, Texas Democratic Executive Committee, and its Chairman, Calvin Guest, be, and hereby are, directed to exclude the name of Edward I. Palmer II from the ballot of the 1976 Democratic Primary election as a candidate for District Attorney of the 8th Judicial District of Texas.
It is further adjudged, ordered and decreed that the writ of mandamus issue directing respondent, the Court of Civil Appeals for the 12th Supreme Judicial District to expunge its writ of mandamus directing that the name of Edward I. Palmer II be placed on the ballot, in its cause No. 955, Palmer v. Guest, 533 S.W.2d 484, opinion rendered March 1, 1976.
It is further ordered that respondents, Texas Democratic Executive Committee and Calvin Guest, Chairman, and the Court of Civil Appeals for the Twelfth Supreme Judicial District of Texas, in their official capacities, pay all costs expended and incurred in this Court in this proceeding; that relator, James L. Chapman, have and recover any of such costs expended and incurred by him in said Courts.
It is further ordered that no opinion will be delivered and no motion for rehearing will be entertained.